Order entered June 25, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                          No. 05-13-00020-CR

                               STEPHEN LEN HEJNY, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-58342-S

                                              ORDER
         The Court REINSTATES the appeal.

         On March 26, 2013, this Court ordered the trial court to make findings regarding why

appellant’s brief has not been filed. Although the findings were due within thirty days, to date

we have not received the findings, appellant’s brief, or a response to either of two letters sent to

the trial court inquiring about the status of the findings. The appeal cannot proceed until the

issue of appellant’s brief is resolved.

         Accordingly, this Court ORDERS the Honorable Andy Chatham, Presiding Judge of the

282nd Judicial District to conduct a hearing to determine why appellant’s brief has not been

filed.   In this regard, the Honorable Andy Chatham shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeal, whether
appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal. See

TEX. R. APP. P. 38.8(b). If the Honorable Andy Chatham cannot obtain appellant’s presence at

the hearing, the Honorable Andy Chatham shall conduct the hearing in appellant’s absence. See

Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If

appellant is indigent, the Honorable Andy Chatham is ORDERED to take such measures as may

be necessary to assure effective representation, which may include appointment of new counsel.

           We ORDER the Honorable Andy Chatham to transmit a record of the proceedings,

which shall include written findings and recommendations, to this Court within THIRTY DAYS

of the date of this order.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Andy Chatham, Presiding Judge, 282nd Judicial District Court, and to counsel for all

parties.

           This appeal is ABATED to allow the Honorable Andy Chatham to comply with the

above order. The appeal shall be reinstated thirty days from the date of this order or when the

findings are received, whichever is earlier.


                                                    /s/    LANA MYERS
                                                           JUSTICE